Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      07-NOV-2018
                                                      07:59 AM




                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              TITLE GUARANTY ESCROW SERVICES, INC.,
      a Hawai#i corporation, Respondent/Plaintiff-Appellee,

                               vs.

           MICHAEL J. SZYMANSKI, Petitioner/Defendant,
 Cross-Claimant, Third-Party Plaintiff, Third-Party Counterclaim
                       Defendant-Appellant,

                               and

       WAILEA RESORT COMPANY, LTD., a Hawai#i corporation,
      Respondent/Defendant, Cross-Claim Defendant-Appellee,

                               and

   ADOA-SHINWA DEVELOPMENT CORPORATION, a Hawai#i corporation,
    and SHINWA GOLF HAWAI#I CO., LTD., a Hawai#i corporation,
               Respondents/Third-Party Defendants,
             Third-Party Counterclaimants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 02-1-0352(2))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and
Circuit Judge Castagnetti, in place of Recktenwald, C.J., recused)

          Petitioner/Defendant, Cross-Claimant, Third-Party

Plaintiff, Third-Party Counterclaim Defendant-Appellant Michael
J. Szymanski’s application for writ of certiorari, filed on

September 25, 2018, is hereby rejected.

          DATED: Honolulu, Hawai#i, November 7, 2018.

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson

                              /s/ Jeannette H. Castagnetti




                                2